In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00128-CR
                                                ______________________________
 
 
                                      ROBERT EARL PAGE,
Appellant
 
                                                                V.
 
                                     THE STATE OF TEXAS, Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 71st Judicial District Court
                                                           Harrison County, Texas
                                                         Trial Court
No. 10-0192X
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                      MEMORANDUM OPINION
 
            Robert Earl Page has filed a motion seeking to dismiss
his appeal.  The motion is signed by
defendant and counsel.  Pursuant to Tex. R. App. P. 42.2, the motion is
granted.
            We
dismiss the appeal.
 
 
                                                                                    Jack
Carter
                                                                                    Justice
 
Date Submitted:          December
20, 2011     
Date Decided:             December
21, 2011
 
Do Not Publish